Citation Nr: 1023297	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-02 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for a left knee disorder.

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Todd M. Berk, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel

INTRODUCTION

The appellant served on active duty from January18, 1966 to 
February 18, 1966.

This appeal arises from a May 2008 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO), 
located in Philadelphia, Pennsylvania denying service 
connection for right and left knee disorders. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.

The appellant is seeking service connection for a bilateral 
knee disorder.  In pertinent part, service treatment records 
(STRs) reflect that within 10 days of his induction into 
military service, a Medical Evaluation Board was convened.  
At the time the appellant reported that two years prior to 
service, he sustained an injury to the left knee while 
playing football.  The knee remained swollen for two weeks, 
but no surgery was performed, nor was the knee casted or 
otherwise immobilized.  Ever since the football injury, the 
knee felt unstable and gave way while running.  Since 
entering service, he had difficulty keeping up with his unit.  
Examination revealed severe medial collateral ligament laxity 
of the left knee, with the knee opening up medially by 15 
degrees when valgus strain was applied.  It was determined 
that the left knee disorder preexisted service.  The 
appellant was considered unfit for retention in service, and 
was separated from service.  

In January 2008, approximately 42 years after he was released 
from service, the appellant requested service connection for 
a bilateral knee disorder.  He was afforded a VA medical 
examination in April 2008; however, the claims folder was not 
available to the examiner for review.  X-ray films revealed 
bilateral degenerative joint disease, and the diagnosis was 
bilateral knee strain.  It does not appear that the examiner 
was requested to comment on whether the pre-service left knee 
injury was aggravated in service, or whether any right knee 
disorder was caused or aggravated by the left knee disorder.  

A private medical statement from R.P.G., M.D., dated in 
January 2007, diagnosed degenerative arthritis or both knee 
without proffering an opinion as to etiology. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration. These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service. The types of evidence that "indicate" that 
a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In the present case, the Board is of the opinion that the 
"duty to assist" requires an adequate medical examination 
of the knees, complete with a medical opinion regarding 
etiology.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the appellant 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the appellant for a bilateral 
knee disorder prior to and after service.  
After the appellant has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the appellant, a 
notation to that effect should be 
inserted in the file.  The appellant and 
his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the appellant the 
opportunity to obtain and submit those 
records for VA review. 

2.  The appellant should be afforded a VA 
Joints examination to determine the 
etiology of the bilateral knee disorder.  
All indicated tests and studies are to be 
performed, and a comprehensive 
recreational and occupational history are 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for Joints, revised 
in April 2009.  Following physical 
examination of the knees, and an 
interview of the appellant, the physician 
is requested to offer an opinion 
indicating whether it is at least as 
likely as not (50 percent probability or 
greater) that the left knee disorder was 
aggravated by events in service.  If it 
is determined that the left knee disorder 
was either aggravated in service or began 
in service, the physician is to opine 
whether the right knee disorder began in 
service or was caused or aggravated by 
the left knee.  

If the examiner opines that the question 
cannot be resolved without resorting to 
speculation, then a detailed medical 
explanation as to why this is so (why is 
the causation unknowable?), must be 
provided.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


